Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.  MPEP 608.02 V. 	

Specification
The disclosure is objected to because of the following informalities: reference characters “96” and “114” have both been used to designate container in the embodiment of figure 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear if the numerical volumetric graduation markings measure a volume of material which only exists within the measuring volume within the outer body or if they measure a volume of material which exists within the measuring volume in sum with the volume of material which exists within the interior of the inner body.  In light of the original figures the claim will be interpreted as the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 5, 7-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser (US 1986741).
Claim 4:  Moser discloses a cap 8 comprising: a body shaped to define a measuring volume, the body including an opening at one end of the measuring volume and a top wall 9 (end surface) at an opposite end of the measuring volume; beads 15 and data lines 16 and 17, together reading on the numerical volumetric graduation markings, on the body and aligned with the measuring volume to measure a volume of material within the body; and a thread 12 proximate the opening of the body, the thread 12 to engage a complementary thread of a container to contain the material, the thread 12 to enable a seal with the container proximate the opening of the body; wherein the cap 8 may be removed from the container to measure a portion of the material and then the cap 8 may be threaded back onto the container to enable the seal to seal the container and the measuring volume of the body against leakage (see fig. 1 and 3).
Claim 5:  Moser discloses the thread 12 configured to provide the seal (see fig. 3).
Claim 7:  Moser discloses the thread 12 being inside the measuring volume (see fig. 3).

Claim 9:  Moser discloses the body being cylindrical (see fig. 3).
Claim 10:  Moser discloses the body being frustoconical (see fig. 3).
Claim 13:  Moser discloses a pouring lip extension 14 (spout) positioned at the opening to aid in pouring material from the measuring volume (see fig. 3).

Claim(s) 4, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerberzahn (US 20190119007).
Claim 4:  Gerberzahn discloses a cap 12 comprising: a body shaped to define a measuring volume, the body including an opening at one end of the measuring volume and an end surface at an opposite end of the measuring volume; indicia 24 (numerical volumetric graduation markings) on the body and aligned with the measuring volume to measure a volume of material within the body; and a thread 18 proximate the opening of the body, the thread 18 to engage a complementary thread of a container to contain the material, the thread 18 to enable a seal with the container proximate the opening of the body; wherein the cap 12 may be removed from the container to measure a portion of the material and then the cap 12 may be threaded back onto the container to enable the seal to seal the container and the measuring volume of the body against leakage (see fig. 1).
Claim 5:  Gerberzahn the thread 18 configured to provide the seal (see fig. 1).
Claim 9:  Gerberzahn discloses the body being cylindrical (see fig. 1).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (US 2804103).
Claim 1:  Wall discloses a container 10 (cap) comprising: an outer body shaped to define an outer chamber 19 (measuring volume), the outer body including an opening at one end of the outer chamber 19 (measuring volume) and an end surface at an opposite end of the outer chamber 19 (measuring volume); graduations 22 (numerical volumetric graduation markings) on the outer body and aligned with the outer chamber 19 (measuring volume) to measure a volume of material within the outer body; an inner body positioned inside the outer body, the inner body including an end opening; a thread 15 at the inner body and accessible through the end opening, the thread 15 to engage a complementary thread of a container to contain the material; and a circular recess 24 (seal) to seal against the container; wherein the inner body further includes a lateral opening 17 to communicate an inner chamber 18 (interior) of the inner body with the outer chamber 19 (measuring volume); wherein the container 10 (cap) may be removed from the container to measure a portion of the material and then the container 10 (cap) may be threaded back onto the container (see fig. 1 and annotated fig. 2 below).

    PNG
    media_image1.png
    392
    468
    media_image1.png
    Greyscale

	Claim 2:  Wall discloses the circular recess 24 (seal) being at the inner body (see annotated fig. 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) further in view of Lilywhite (GB 2345905).

Andrew does not disclose the graduations being numeric volumetric graduation markings.
Lilywhite teaches a cap having lines A and B and printed dosage above each line A1 and B1, where the lines A & B and printed dosage A1 & B1 (numeric volumetric graduation markings) are raised (see fig. 3 and Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the graduations (volumetric graduation markings) raised and to have provided them with associated raised printed dosage A1 & B1 (numeric volumetric graduation markings), as taught by Lilywhite, in order to assist the blind and to permit a user to readily view dosages without having to count lines.
Claim 5:  The combination discloses the thread 14 being configured to provide the seal (see fig. 1).

Claim 9:  The combination discloses the body being cylindrical (see page 1 lines 49-52).
Claim 10:  The combination discloses the body being frustoconical (see page 1 lines 49-52 and fig. 1).
Claim 11:  The combination discloses the body being hemispherical (spherical to some degree) (see page 1 lines 49-52 and fig. 1).
Claim 12:  The combination discloses the body being transparent (see page 3 lines 2-4).
Claim 14:  The combination discloses the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) being raised.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) and Lilywhite (GB 2345905) as applied to claim 4 above, and further in view of Moser (US 1986741).
Claim 13:  The combination discloses the claimed invention except for a spout positioned at the opening to aid in pouring material from the measuring volume.
Moser teaches a cap 9 having beads 15 and data lines 16 and 17 and an opening with a pouring lip extension 14 (spout) positioned at the opening to aid in pouring material from the measuring volume (see fig. 3).
.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) and Lilywhite (GB 2345905) as applied to claim 4 above, and further in view of Rubens (US 4269319).
Claim 7:  The combination discloses the claimed invention except for the thread being inside the measuring volume.
Rubens teaches a measuring device 40 having internal threads 41 and an indicia scale 44 which extends through the area of threads 41 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cup 1 (cap) such that the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) extending through the area of threads 14, as taught by Rubens, in order to permit larger volumes of fluid to be measurable.  
The combination results in the threads 14 being inside the measuring volume.
Claim 8:  The combination discloses the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) being calibrated for a volume differential caused by the threads 14 (see fig. 4 ‘319).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 2804103) as applied to claim 1 above, and further in view of Wadsworth (GB 364528).

Wadsworth teaches a stopper having graduations presented by flutes f and a flange b made deep enough to extend against the shoulders of the bottle and made flexible in the marginal part h (seal) so that it may bear against those shoulders to exclude dust from them and the neck of the bottle and the interior of the flange b (see fig. 11 and page 7 lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer body to extend to be deep enough to extend against shoulders of the container it is engaged with and to end in a marginal part h (seal), as taught by Wadsworth, in order to seal the outer body against the container to prevent entrance of dust and other contaminants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736